SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 LONCOR RESOURCES INC. (Name of Issuer) COMMON SHARES (Title of Class of Securities) 54179W101 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) CUSIP No. 54179W101 13G Page2 of6 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Arnold T. Kondrat 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a)o (b) o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Canadian 5 SOLE VOTING POWER NUMBER OF As of 12/31/11:9,904,018* As of 2/23/12:9,896,018* SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH As of 12/31/11:9,904,018* As of 2/23/12:9,896,018* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON As of 12/31/11:9,904,018* As of 2/23/12:9,896,018* *Note:As of 12/31/11, the reporting person directly held 87,600 common shares, options to acquire an additional 450,000 common shares, and warrants exercisable to acquire an additional 80,000 common shares, and indirectly held 4,736,586 common shares through a registered retirement savings plan and 4,549,832 common shares through Sterling Portfolio Securities Inc.On 2/21/12, the reporting person directly acquired an additional 72,000 of the issuer’s common shares.On 2/18/12, the 80,000 warrants expired. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 As of 12/31/11: 16.8715%** As of 2/23/12:16.55%*** **Percentage was calculated based on 58,172,735 outstanding common shares of the issuer as of 12/31/11, plus 530,000 common shares in aggregate underlying options and warrants beneficially owned by the reporting person and included pursuant to rule 13d-3(d)91)(i) of the Securities Act of 1934. ***Percentage was calculated based on 59,344,732 outstanding common shares of the issuer as of 2/23/12, plus 450,000 common shares in aggregate underlying options beneficially owned by the reporting person and included pursuant to rule 13d-3(d)91)(i) of the Securities Act of 1934. 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 54179W101 13G Page3 of6 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Sterling Portfolio Securities Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a)o (b) o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.8212% 12 TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 54179W101 13G Page4of6 Pages Item 1(a). Name of Issuer: Loncor Resources Inc. Item 1(b).Address of Issuer’s Principal Executive Offices: 1 First Canadian Place 100 King Street West Suite 7070, P. O. Box 419 Toronto, Ontario M5X 1E3 Canada Item 2(a).Name of Person Filing: i) Arnold T. Kondrat ii) Sterling Portfolio Securities Inc. Item 2(b).Address of Principal Business Office or, if None, Residence: i) and ii)c/o Banro Corp. 1 First Canadian Place 100 King Street West, Suite 7070 Toronto, Ontario M5X 1E3 Canada Item 2(c).Citizenship: i)Canadian ii) Canadian Item 2(d).Title of Class of Securities: Common Shares Item 2(e).CUSIP Number: 54179W101 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance Company as defined in Section 3(a)(19) of the Act; (d) o Investment Company registered under Section 8 of the Investment Company Act; (e) o Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o Employee benefit plan or endowment plan in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o Parent holding company or control person, in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; CUSIP No. 54179W101 13G Page5 of6 Pages (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940: (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(j). If this statement is filed pursuant to Rule 13d-1(c), check this box. Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities identified in Item 1. (a) Amount beneficially owned: See Item 9 on the cover page (b) Percent of class: See Item 11 on the cover page (c) Number of shares as to which such person has: (i)Sole power to vote or to direct the vote (ii)Shared power to vote or to direct the vote (iii)Sole power to dispose or to direct the disposition of (iv)Shared power to dispose or to direct the disposition of See Items 5-8 on the cover page Instruction.For computations regarding securities which represent a right to acquire an underlying security, see Rule 13d-3(d)(1). Item 5. Ownership of Five Percent or Less of a Class. If the statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. CUSIP No. 54179W101 13G Page6 of6 Pages N/A Item 10. Certification. N/A SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. March 28, 2012 (Date) /s/ Arnold T. Kondrat Arnold T. Kondrat March 28, 2012 (Date) Sterling Portfolio Securities Inc. By: Arnold T. Kondrat Arnold T. Kondrat, Title: President
